DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
Status of Claims
Claims 1 – 17 and 21 – 23 are pending. Claims 18 - 20 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 – 11, 15 – 17 and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanchi (U.S. Patent No. 5,084,932).
Regarding Independent Claim 1, Zanchi teaches a wiping device (removable drip collar, 12) for removing fluid material from a mixing paddle having opposed sides by a user (Fig. 4), said wiping device comprising, in combination: a contact portion (Annotated Fig. 4); an accumulation portion (Annotated Fig. 4) downwardly extends from a lower end of the contact portion (Annotated Fig. 4); wherein a passage 
.

    PNG
    media_image1.png
    344
    467
    media_image1.png
    Greyscale

Regarding Claim 2, Zanchi teaches a wiping device (removable drip collar, 12) wherein the wiping device (Annotated Fig. 4) is a handheld wiping device (Annotated Fig. 4).  
Regarding Claim 6, Zanchi teaches a wiping device (removable drip collar, 12) wherein at least the contact portion (Annotated Fig. 4) comprises a flexible material (Col. 2, lines 49 - 52) so that the contact portion (Annotated Fig. 4) can be squeezed into contact with the mixing paddle (with regards the statements of functional language or intended use throughout the claim, they do not impose any structural limitations on the claims distinguishable over Zanchi which is capable of being used as desired by applicant since Zanchi teaches an elastomer material that can be squeezed as it slides over the paddle/brush).
 Regarding Claim 7, Zanchi teaches a wiping device (removable drip collar, 12) wherein the contact portion (Annotated Fig. 4) and the accumulation portion (Annotated Fig. 4) each comprise the flexible material ((Col. 2, lines 49 - 52) so that the accumulation portion (Annotated Fig. 4) can be squeezed to remove the fluid material from the cavity (Annotated Fig. 4); In the event that paint is received in the cavity, the drip collar is capable of being squeezed to remove said paint since the material is an elastomer).  
Regarding Claim 8, Zanchi teaches a wiping device (removable drip collar, 12) of the passage at the accumulation portion (Annotated Fig. 4) is larger (Accumulation portion shown at 24) than a top end (at 22; Annotated Fig. 4) of the passage at the contact portion (Annotated Fig. 4).  
Regarding Independent Claim 9, Zanchi teaches a system (Annotated Fig. 1) for mixing a fluid material by a user, said system comprising, in combination: a mixing paddle (10) having a handle portion (handle, 18), a mixing portion (brush, 20), and opposed sides extending along both the handle portion and the mixing portion (Annotated Fig. 1); a wiping device having a contact portion (Annotated Fig. 4); an accumulation portion (Annotated Fig. 4) downwardly extends from a lower end of the contact portion (Annotated Fig. 4); wherein a passage (Annotated Fig. 4) continuously extends entirely through both the contact portion and the accumulation portion (Annotated Fig. 4) and is adapted for receiving the mixing paddle (10) therethrough so that the mixing paddle extends entirely through the wiping device (Annotated Fig. 1); wherein an upper portion of the passage (Annotated Fig. 4) located within the contact portion (Annotated Fig. 4) is configured to form a gap between the upper portion of the passage and the opposed sides of the mixing paddle (Zanchi is capable of forming a gap depending on the size of the brush which is inserted into the sleeve; further a gap is formed in that the brush is inserted into said sleeve) and to close the gap when the upper portion is squeezed together by the user against both of the opposed sides of the mixing paddle to contact the opposed sides of the mixing paddle (Zanchi is capable of closing the gap after the brush is inserted into the sleeve and further the sleeve is pinched by the user) and wipe the fluid material off of the opposed sides of the mixing paddle when the contact portion (Annotated Fig. 4)  is and moved along the opposed sides of the mixing paddle (after the sleeve is pinched and moved along a length of the paddle/brush, the fluid material is wiped off; Annotated Fig. 1); wherein a lower portion (Annotated Fig. 4) of the passage (Annotated Fig. 4) located within the accumulation portion (Annotated Fig. 4) forms a cavity (Annotated Fig. 4) in fluid flow communication with the upper portion (Annotated Fig. 4) of the passage in the contact portion (Annotated Fig. 4); and wherein the cavity (Annotated Fig. 4) within the accumulation portion (Annotated Fig. 4) is adapted to receive the fluid material wiped from the opposed sides of the mixing paddle by the contact portion (as the sleeve is pinched and moved along a length of the paddle/brush, the accumulation portion receives paint that was deposited on the paddle/brush; Annotated Fig. 4) as the contact portion (Annotated Fig. 4) is moved along the opposed 

    PNG
    media_image2.png
    456
    433
    media_image2.png
    Greyscale

Regarding Claim 10, Zanchi teaches the system (Annotated Fig. 1) wherein the wiping device (Annotated Fig. 4) is a handheld wiping device (Annotated Fig. 4).  
Regarding Claim 11, Zanchi teaches the system (Annotated Fig. 1) wherein the mixing paddle (10; Annotated Fig. 1) is a handheld mixing paddle (Annotated Fig. 1).  
Regarding Claim 15, Zanchi teaches the system (Annotated Fig. 1) wherein at least the contact portion (Annotated Fig. 4) comprises a flexible material (Col. 2, lines 49 - 52) so that the contact portion (Annotated Fig. 4) can be squeezed into contact with the mixing paddle (with regards the statements of functional language or intended use throughout the claim, they do not impose any structural limitations on the claims distinguishable over Zanchi which is capable of being used as desired by applicant since Zanchi teaches an elastomer material that can be squeezed as it slides over the paddle/brush).
 Regarding Claim 16, Zanchi teaches the system (Annotated Fig. 1) wherein the contact portion (Annotated Fig. 4) and the accumulation portion (Annotated Fig. 4) each comprise the flexible material ((Col. 2, lines 49 - 52) so that the accumulation portion (Annotated Fig. 4) can be squeezed to remove the fluid material from the cavity (Annotated Fig. 4); In the event that paint is received in the cavity, the drip collar is capable of being squeezed to remove said paint since the material is an elastomer).  
Regarding Claim 17, Zanchi teaches the system (Annotated Fig. 1)wherein a bottom end of the passage at the accumulation portion (Annotated Fig. 4) is larger (Accumulation portion shown at 24) than a top end (at 22; Annotated Fig. 4) of the passage at the contact portion (Annotated Fig. 4).  
Regarding Claim 21, Zanchi teaches the wiping device wherein both the contact portion (Annotated Fig. 1) and the accumulation portion (Annotated Fig. 1) gradually expand so that the wiping device curves outwardly in a direction from an end of the passage at the contact portion (Annotated Fig. 1) to an end of the passage at the accumulation portion (Annotated Fig. 1).  
Regarding Claim 22, Zanchi teaches the wiping device wherein a lower portion (at 26) of the wiping device (Fig. 1) expands at a greater rate than an upper portion (at 22) of the wiping device (Fig. 1).  
Regarding Claim 23, Zanchi teaches the system (Fig. 1) wherein both the contact portion (Annotated Fig. 1) and the accumulation (Annotated Fig. 1)  portion gradually expand so that the wiping device curves outwardly in a downward direction (Annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 – 5 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zanchi (U.S. Patent No. 5,084,932) in view of Durant (U.S. Patent No. 4,896,390).
Regarding Claim 3, Zanchi teaches all of the elements of claim 1 as discussed above.
Zanchi does not teach the wiping device wherein the contact portion comprises paper.  
Durant, however, teaches the wiping device (sleeve, 20) wherein the contact portion (Annotated Fig. 5) comprises paper (Col. 4, line 39 – 47).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the contact portion comprises paper, as taught by Durant, to provide a jacket or sleeve that is made of a relatively inexpensive material and that can readily be disposed of.
Regarding Claim 4, Zanchi teaches all of the elements of claim 3 as discussed above.
Zanchi does not teach the wiping device wherein the contact portion and the accumulation portion each comprise paper.  
Durant, however, teaches the wiping device (sleeve, 20) wherein the contact portion (Annotated Fig. 5) and the accumulation portion (Annotated Fig. 5) comprises paper (Col. 4, line 39 – 47).  

    PNG
    media_image3.png
    391
    352
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the contact portion and the accumulation portion each comprise paper, as taught by Durant, to provide a jacket or sleeve that is made of a relatively inexpensive material and that can readily be disposed of.
Regarding Claim 5, Zanchi teaches all of the elements of claim 4 as discussed above.
Zanchi does not teach the wiping device wherein the paper is coated to reduce absorbency of the paper.  
Durant, however, teaches the wiping device (sleeve, 20) wherein the paper is coated to reduce absorbency of the paper (Col. 4, line 39 – 47).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the paper is coated to reduce absorbency of the paper, as taught by Durant, to provide a jacket or sleeve that prevents the paint or other liquid with which mixing tool is used from soaking through and contaminating the surface of the blade.
Regarding Claim 12, Zanchi teaches all of the elements of claim 9 as discussed above.
Zanchi does not teach the system wherein the contact portion comprises paper.  
Durant, however, teaches the system (sleeve, 20) wherein the contact portion (Annotated Fig. 5) comprises paper (Col. 4, line 39 – 47).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the contact portion comprises paper, as taught by Durant, to provide a jacket or sleeve that is made of a relatively inexpensive material and that can readily be disposed of.
Regarding Claim 13, Zanchi teaches all of the elements of claim 12 as discussed above.
Zanchi does not teach the system wherein the contact portion and the accumulation portion each comprise paper.  
Durant, however, teaches the system (sleeve, 20) wherein the contact portion (Annotated Fig. 5) and the accumulation portion (Annotated Fig. 5) comprises paper (Col. 4, line 39 – 47).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the contact portion and the accumulation portion each comprise paper, as taught by Durant, to provide a jacket or sleeve that is made of a relatively inexpensive material and that can readily be disposed of.
Regarding Claim 14, Zanchi teaches all of the elements of claim 13 as discussed above.
Zanchi does not teach the system wherein the paper is coated to reduce absorbency of the paper.  
Durant, however, teaches the system (sleeve, 20) wherein the paper is coated to reduce absorbency of the paper (Col. 4, line 39 – 47).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zanchi to further include the paper is coated to reduce absorbency of the paper, as taught by Durant, to provide a jacket or sleeve that prevents the paint or 
Response to Arguments
Applicant's arguments filed on August 4, 2021 with respects to rejected claims 1 – 17 and 21 – 23 under 35 USC 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn.   However, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.